Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 08/04/2020 is acknowledged.  The traversal is on the ground(s) that all claims in the application can be made without serious burden.  This is not found persuasive because the subcombination is not required to have the same software system and could be utilized by moving a patient with any instruction command that could be considered materially different than the software system claimed in claim 1.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/04/2020.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Change in line 9 “wherein said first wheel and said second wheel are caster mechanically connected” to —wherein said first wheel and said second wheel are caster wheels
Change in line 11 “wherein said first extendable leg and said second extendable leg configured to extend” to —wherein said first extendable leg and said second extendable leg are configured to extend—.
Change in line 15 “in order to cause said first extendable leg and said second extendable leg extend outward” to —in order to cause said first extendable leg and said second extendable leg to extend outward —.
Change in line 21 “a first mast and a second mast whose bottom sides mechanically connected” to —a first mast and a second mast whose bottom sides are mechanically connected—.
Change in lines 29-31  “a first cable, a second cable, and a third cable connected to each prong of said three-prong hanger respectively, wherein said first cable, said second cable configured to operate simultaneously and said third cable are configured to extend or withdraw independently” to —a first cable, a second cable, and a third cable are connected to each prong of said three-prong hanger respectively, wherein said first cable, said second cable are configured to operate simultaneously and said third cable [[are]] is configured to extend or withdraw independently—.
Change in line 39 “said support portion configured to fold up into a rest position” to —said support portion is configured to fold up into a rest position—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, it is recited in lines 1-6, “A software program, stored in a non- transitory computer media of a programmable micro-controller, for controlling a patient lift which comprises
Since the Applicants appear to be seeking Patent protection for the “software program” in combination with the “patient lift” as indicated by the body of the claim, for purposes of examination the Examiner has considered the claims to be drawn to the narrow combination of the “software program” with “patient lift.”

Allowable Subject Matter
Claims 1-15 and 21-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach all of the features written in independent claim 1 either expressly or through combinations. Please see the attached Notice of References Cited (PTO-892) for the references the examiner considered most pertinent in the determination of allowability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294.  The examiner can normally be reached on Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J KURILLA/Primary Examiner, Art Unit 3619